Title: To Alexander Hamilton from John Adlum, 17 September 1799
From: Adlum, John
To: Hamilton, Alexander


          
            Sir
            Reading Septr. 17th. 1799
          
          I will thank you for leave of Absence to go to my farm near Havredegrace in Maryland after the election which will be on the 8th. of October next.
          If it is admissable I wish to be absent from the 10th. of October to the 1st. of December. 
          I can correspond from thence with the Officers recruiting with the same facility that I can from this place. Lieut. Meminger who is the  Senior Officer of the two companies of Artillerists here, is a  very prudent man and a good officer. And I have no doubt will act with the greatest propriety, so that there can be no particular use for me here.
          The person who has the charge of my farm is  not managing it as well as he ought to do, and I wish to employ another as well as to settle my private business.
          Your complying with my request will be particularly oblidging  to Sir your most Obedt. Servt.
          
            John Adlum
          
          General. A. Hamilton
        